Citation Nr: 1221642	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as a mental health condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1980 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for PTSD, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The Veteran is partially claiming PTSD based on military sexual trauma.  See e.g., May 2008 personal trauma statement.  In cases involving personal assault, the U.S. Court of Appeals for Veterans Claims (Court) has recognized that sexual assault is an extremely personal and sensitive issue and that many incidents are not officially reported, creating a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5).

In cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the 'preponderance of the evidence' because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; See also YR, supra; Patton, supra. 

The Veteran's service treatment records note that at her separation examination in October 1982 she reported frequent trouble sleeping and depression or excessive worry.  No diagnosis was given at that time.  These conditions were not reported on her entrance examination in March 1980.  

Furthermore, even if the Veteran's service treatment records had no defects noted, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

A July 2008 VA treatment record indicated that the Veteran was informed she could participate in a treatment group for women who experienced military sexual trauma.  A November 2008 VA treatment record notes that the Veteran experienced military sexual trauma in-service and diagnosed her with PTSD and major depression.  

The VA treatment records reflect that the Veteran was treated for her PTSD in counseling sessions.  See e.g., December 2008 VA treatment record.  The Board also notes a December 2, 2008 VA treatment record appears to link the Veteran's PTSD with the military sexual trauma she experienced in-service.
The Veteran was afforded a VA examination in June 2009.  She reported that she suffered from military sexual trauma, sexual assault, and a miscarriage while in-service.  The examiner noted that the Veteran suffered a miscarriage in August 1982, but stated that the other complaints could not be verified.  The Veteran reported experiences in-service where her roommate made physical sexual advances towards her.  Although the Veteran alleged she reported these incidents, she was not permitted to be transferred to another room.  The Veteran reported post-service symptoms including sleep disturbances, depression, crying spells, difficulty with concentration, and loss of pleasure.  The examiner determined the Veteran did not suffer from PTSD or depression.

The Veteran was afforded another VA examination in June 2011.  At this examination she reported nightmares, anxiety, crying spells, and hypervigilance since returning from service.  The examiner opined that the Veteran's PTSD and depressive symptoms may be at least partially associated with the sexual trauma she experienced in-service.  The examiner went on to state that it was also at least as likely as not that the Veteran's symptoms were attributed to trauma she experienced during her first marriage.  She went on to state that the Veteran's response to her miscarriage was a normal grief reaction to a painful loss, but this alone could not constitute a mental illness.

Most recently, a December 2011 statement from a VA physician indicated that she had reviewed the prior VA examinations.  The physician went on to note that as the Veteran was a trained nurse, she believed that the Veteran had learned to minimize her difficulties and complaints, thus underplaying her symptoms.  She noted these symptoms included sleep disturbances, anxiety, panic, overeating, and sadness.  The examiner ultimately concluded that it was more likely than not that the Veteran's PTSD and depressive symptoms were related to her in-service traumatic experiences.  The Board observes that this examiner, Dr. E.L. has treated the Veteran for PTSD as of at least September 2010.  See e.g., September 2010 VA treatment record.

The Veteran provided statements in May 2008 pertaining to her claim.  She indicated that she suffered a miscarriage in August 1982 and that she experienced anxiety and depression which still exists to this day.  She also provided a statement about the physical advances of her roommate, which included getting in the Veteran's bed when she was sleeping and attempting to kiss her.  She indicated that she tried to get another room but was not permitted to.  She stated that these instances caused sleep disturbances, depression, obsessive overeating, substance abuse, and a change in her performance quality.

The Veteran's husband also submitted a statement in July 2008.  He stated that he was stationed with the Veteran on the same ship during service.  He stated that the Veteran told him her roommate attempted to kiss her on multiple occasions, but that she was not permitted to change rooms.  He noted that the Veteran was afraid to be in her room alone with her roommate and that she currently suffers from nightmares and intimacy issues.  The Veteran's sister also provided a statement in June 2008 that the Veteran reported being repeatedly approached for sex by her female roommate.  The Veteran's sister indicated the Veteran had complained and attempted to get a new room, but to no avail.  She noted that the Veteran was very upset at the time that this happened and that she is still bothered by these actions.

As noted above, to prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  Although the June 2009 VA examiner determined that the Veteran did not meet the criteria for PTSD, the Veteran has been diagnosed with PTSD on numerous other occasions throughout the appeals period.  See e.g, December 2011 VA physician's statement and November 2008 VA treatment record.  The Board will accord the Veteran the benefit of the doubt with regard to the presence of a current diagnosis of PTSD.

At the very least, the Board finds the evidence is in relative equipoise.  The June 2009 and June 2011 VA examiners did not link the Veteran's PTSD to service; however a December 2011 statement from a VA psychiatrist did find that the Veteran's in-service experiences were more likely than not related to her current PTSD.  Furthermore, this examiner has treated the Veteran on various occasions outside of a solo VA examination.  The Veteran has also provided statements from her family members indicating that they remember the Veteran's complaints in-service after these actions took place and noticed symptoms she still currently exhibits.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


